



Exhibit 10.79


AMENDMENT NUMBER FOUR TO THE
METLIFE PLAN FOR TRANSITION ASSISTANCE FOR GRADES 14 AND ABOVE


(Amended and Restated Effective April 1, 2014)


THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR GRADES 14 AND ABOVE (the “Plan”)
is hereby amended, effective as of October 31, 2016, as follows:


1.
Article 8 of the Plan is hereby amended by adding the following new Section 8.2
to read as follows:



§8.2
Outsourcing to Computer Sciences Corporation of Call Center, Operations and IT
Support for a Portion of MetLife’s U.S. Retail Closed Block Life and Annuity
Business.



(a)
Notwithstanding any other provision of the Plan, an Employee whose employment is
transferred to Computer Sciences Corporation or one of its affiliates pursuant
to the outsourcing of call center, operations and IT support for a portion of
MetLife’s U.S. Retail closed block life and annuity business in accordance with
the Master Outsourcing Services Agreement by and among Metropolitan Life
Insurance Company, MetLife Insurance Company USA and Computer Sciences
Corporation dated July 31, 2016 and any applicable Statement of Work thereunder
(each such Employee, a “CSC Transferred Employee”) shall, for all purposes other
than those described in Section 8.2(b) of the Plan, be deemed to be a Job
Elimination Participant under the Plan.



(b)
No MassMutual Transferred Employee shall be granted Severance Pay on account of
the transfer of employment that rendered him/her a CSC Transferred Employee.



(c)
Notwithstanding any other provision of the Plan, in the event the outsourcing to
CSC referenced in Section 8.2(a) above does not occur, this entire Section 8.2
shall be null and void.



IN WITNESS WHEREOF, the Company has caused this amendment to be executed on this
24th day of October, 2016 by the duly authorized individual below.


METROPOLITAN LIFE INSURANCE COMPANY     


By:
/s/ Andrew J. Bernstein
 
 
Andrew J. Bernstein, Plan Administrator


 
 
 
 
Witness:
/s/ Wanda Mason
 








